DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Abbreviations 
Examiner abbreviations/shorthand for cited prior art references include column number followed by a colon “:” then line number(s).  For example the shorthand for column 1 lines 1-30 is 1:20-30.

Status of Claims
This office action is in response to the Application filed 01/30/2019 which seeks priority to provisional application 62/624,978 filed 02/01/2018.  Claims 1-11 are pending and presented for examination.

Information Disclosure Statement
The Applicant’s patent application does not include an information disclosure statement.  The Applicant is reminded of the obligation under 37 CFR 1.97, 1.98.

Claim Objections
Claims 1 to 3 and 7 are objected to.  
As per Claim 1: There is lack of antecedent basis for the recitation the second map data in line 11.  Correction is required.

As per Claim 2: Claim 2 appears to contain a typographical error in line 3.  The word “cur” is most likely not what the Applicant intended.  Correction is required.

As per Claim 3: The abbreviation 3D should be first spelled out such as, three-dimensional (3D).  Correction is required.

As per Claim 7: The limitation in claim 7 includes the word “if”.  This causes the recitation to be non-limiting.  It is suggested that the Applicant change the word to “when”.

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.

	As per Claim 1.  Claim 1 includes the recitations “by means of an autonomous driving apparatus” that purports to perform the various steps recited in the claim.  These recitations are interpreted to invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  A review of the Applicant’s disclosure reveals that the apparatus disclosed in Figure 14 which includes a processor, memory, interface, storage, and data bus is apparatus which performs the recited function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-9, and 11 are rejected under 35 U.S.C. § 103 as being obvious over Tisdale et al. US 9,043,072 B1 (“Tisdale”) in view of Jensen US 2009/0101649 A1 (“Jensen”); and Grufman et al. US 20170364090 A1 (“Grufman”).

As per Claim 1: Tisdale discloses [a] method for estimating a positon of an ego vehicle for autonomous driving, the method comprising the steps of:
receiving first sensor inputs from first sensors to extract visual road information from the first sensor inputs by means of an autonomous driving apparatus [at least see Tisdale FIG. 1 (130,140); 5:21-25; 61-63; 6:43-56 disclosing the sensor system 104 can include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, a camera 130, and/or a microphone 131; a computer vision system wherein the computer vision system can process and analyze mage data captured by the camera to identify objects or features in the environment];
allowing the extracted visual road information to match first map data to produce a first matching score group having first matching scores calculated with respect to position candidates in a position candidate group of the ego vehicle by means of the autonomous driving apparatus [at least see Tisdale 18:13-16 disclosing the vehicle can determined the first location 616 by comparing and/or matching the first set of image data and the image data that is indicative of the map wherein the computing device can compare and/or match one or more pixels of the first set of image data and one or more pixels of the image data that is indicative of the map 706 by determining one or more convolution scores for the first set of image data and the image data.];
receiving second sensor inputs from second sensors as kinds of sensors different from the first sensors by means of the autonomous driving apparatus [at least see Tisdale FIG. 1 (122, 124, 126, 128, 131); 5:21-25; 61-63; 6:43-56 disclosing the sensor system 104 can 
allowing the received … sensor inputs to match the . . . map data to produce a second matching score group having second matching scores calculated with respect to position candidates in a position candidate group of the ego vehicle by means of the autonomous driving apparatus [at least see Tisdale 18:30-55 that discloses the vehicle receiving a second set of image data and determining a second location of the vehicle on the map and comparing and/or matching the second set of image data and the image data that is indicative of the map and determining convoluted scores for the second set of image data].  Tisdale does not specifically disclose second sensors {different from the first sensors} or the second map data.
However, Jensen teaches second sensor inputs to match second map data to produce a second matching score group having second matching scores calculated with respect to position candidates in a position candidate group of the ego vehicle [at least see Jenson Abstract; ¶ 21, 63, 65, 70 that teaches an autonomous vehicle that generates an overlap score that indicates how well the positon information derived from three-dimensional LIDAR point matches position information in a particular map at a particular location, wherein the overlap score provides an indication of how likely the corresponding candidate position corresponds to the vehicle's true position within the map data].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tisdale by using the disclosed LIDAR to determine the positon of the vehicle and score the positon based on map data as taught by Jenson, in order to improve the accuracy of the estimated position of the vehicle by using two different position estimating methods since anyone method/system alone can cause errors.
Tisdale also teaches checking whether the first matching score group is consistent to the second matching score group by means of the autonomous driving apparatus [at least see 
Grufman also teaches checking whether the first matching score group is consistent to the second matching score group by means of the autonomous driving apparatus [at least see Grufman FIG. 7; ¶ 7, 57, 77, 88].
Tisdale discloses determining the heading correction of the vehicle according to the consistency checking result but does not specifically disclose estimating any one of the position candidates in the position candidate group of the ego vehicle as the position of the ego vehicle according to the consistency checking result by means of the autonomous driving apparatus.
However, Grufman teaches estimating any one of the position candidates in the position candidate group of the ego vehicle as the position of the ego vehicle according to the consistency checking result by means of the autonomous driving apparatus [at least see Grufman FIG. 7; ¶ 7, 57, 77, 88].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tisdale by calculating the probability score from each sensor and determining whether to include or exclude the score as taught by Grufman based on the confidence score in order to ensure accuracy in positioning by removing data that may cause errors.

	As per Claim 2: Tisdale in combination with Jensen an Grufman discloses [t]he method according to claim 1, and Tisdale further discloses wherein the first sensors are camera sensors installed on the ego vehicle and the first map data is map data having visual road information such as lane markers, road markers, cur, and traffic sign [at least see Tisdale FIG. 5A, 5B; 14:25].

As per Claim 3:  Tisdale in combination with Jensen an Grufman discloses [t]he method according to claim 1, and Tisdale as modified by Jensen and Grufman further discloses wherein the second sensors are scanning sensors installed on the ego vehicle and the second map data is 3D point cloud map data [at least see Jensen Abstract; ¶¶ 18, 21 that teaches a map for autonomous vehicles (“AV Map”) may include a 3-D point cloud of the environment and the overlap score provides an indication of how well position information derived from three-dimensional LIDAR point cloud captured by autonomous vehicle matches position information (e.g. point cloud data) included in a particular map at a particular location.].

As per Claim 8: Tisdale in combination with Jensen an Grufman discloses [t]he method according to claim 1; however, Tisdale does not specifically disclose wherein the step of checking the consistency comprises the steps of: 
calculating a difference between a probability distribution of the first matching score group and a probability distribution of the second matching score group by means of a probability distribution comparison method; and determining whether the calculated difference exceeds empirical threshold value
	However, Grufman teaches calculating a difference between a probability distribution of the first matching score group and a probability distribution of the second matching score group by means of a probability distribution comparison method; and determining whether the calculated difference exceeds empirical threshold value.  Husqvarna discloses calculating a probability distribution of the first matching score group and a probability distribution of the second matching score group by means of a probability distribution comparison method (calculating a probability score (distribution) for each sensor input (first and second matching score) by a method of operations; FIG. 7; ¶ 88); and determining whether the calculated distribution exceeds empirical threshold value (determining if each probability score is greater than a threshold; FIG. 7; ¶84]). 

Although neither Tisdale nor Grufman specifically discloses calculating a difference between the probability distribution of a first and second score group, it would have been obvious to one of ordinary skill in the art at the time of the invention, that doing so would produce the same result to comparing individual probability scores to the threshold for the benefit of determining if sensor data should be excluded from the updated map data (Grufman; FIG. 7)

As per Claim 9: Tisdale in combination with Jensen and Grufman discloses [t]he method according to claim 1, and Tisdale as modified by Jensen and Grufman further discloses wherein the step of estimating any one of the position candidates as a position of the ego vehicle comprises the steps of: 
if the consistency checking result is "YES", adding the first matching scores and the second matching scores calculated for the position candidates in the position candidate group of the ego vehicle; and estimating the position candidate having the biggest added result as the position of the ego vehicle.
Note: this step does not positively limit the claim because the word if does not require that the step is performed with the result is “No.  Accordingly, claim 9 does not further limit claim 1 and is therefore properly rejected as being obvious over Tisdale in combination with Jensen and Grufman.

As per Claim 11:  Claim 11 a machine claim (a computer program stored in a medium) includes limitations analogous to claim 1 a method claim.  For the reasons give above with respect to claim 1, claim 11 is also rejected under 35 U.S.C. § 103 as being obvious over Tisdale in combination with Jensen and Grufman.

Claim 4 is rejected under 35 U.S.C. § 103 as being obvious over Tisdale in view of Jensen and Grufman as applied to claim 1 above and further in view of Bradai US 20120136549 A1 (“Bradai”).

As per Claim 4:  Tisdale in combination with Jensen an Grufman discloses [t]he method according to claim 1, and Tisdale as modified by Jensen further comprising, after the step of extracting the visual road information, the steps of: 
checking whether the extracted visual road information is effective [at least see Tisdale 18:13-16 disclosing the vehicle can determined the first location 616 by comparing and/or matching the first set of image data and the image data that is indicative of the map] and Jensen teaches checking whether the received second sensor inputs are effective [at least see Jenson Abstract; ¶ 21, 63, 65, 70 that teaches an autonomous vehicle that generates an overlap score that indicates how well the positon information derived from three-dimensional LIDAR point matches position information in a particular map at a particular location]. 
However, the combination of Tisdale Jensen and Grufman does not specifically disclose 
checking whether the first map data is updated and checking whether the second map data is updated, 
However, Bradai teaches these limitations [at least see Bradai ¶¶ 38, 89 that teaches developing confidence indexes based the date on which the mapping was updated].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Tisdale, Jensen, and 

Claim 10 is rejected under 35 U.S.C. § 103 as being anticipated by Tisdale et al. US 9,043,072 B1 (“Tisdale”) in view of Yang et al. US 2019/0120948 A1 (“Yang”).

As per Claim 10: Tisdale discloses [a]n autonomous driving apparatus for estimating a position of an ego vehicle, comprising: 
one or more processors [at least see Tisdale FIG. 1 (113) disclosing a processor];
. . . 
a memory for loading a computer program implemented by the processors [at least see Tisdale FIG. 1 (114); 8:38-39 disclosing the data storage contains instructions]; and 
a storage [at least see Tisdale 8:47-49 that teaches the data  storage may store data such as roadway maps, path information, among other information],
Note: the recitation for storing large-capacity network data and the computer program reflects the intended use/purpose of a storage and does not positively limit the apparatus.
wherein the computer program performs [at least see FIG. 1 (112); 4:16-22 that discloses a computer system that can control an vehicle via control instructions and information received from sensors]: 
an operation [at least see FIG. 1 (112); 4:16-22 that discloses a computer system that can control an vehicle via control instructions and information received from sensors].
Note: the recitation for receiving first sensor inputs from first sensors to extract visual road information from the first sensor inputs received reflects the intended use/purpose of an operation and does not positively limit the apparatus.
an operation [at least see FIG. 1 (112); 4:16-22 that discloses a computer system that can control an vehicle via control instructions and information received from sensors].
Note: the recitation for allowing the extracted visual road information to match first map data to produce a first matching score group having first matching scores calculated with respect to position candidates in a position candidate group of the ego vehicle reflects the intended use/purpose of an operation and does not positively limit the apparatus.
an operation [at least see FIG. 1 (112); 4:16-22 that discloses a computer system that can control an vehicle via control instructions and information received from sensors].
Note: the recitation for receiving second sensor inputs from second sensors as the kinds of sensors different from the first sensors reflects the intended use/purpose of an operation and does not positively limit the apparatus.
an operation [at least see FIG. 1 (112); 4:16-22 that discloses a computer system that can control an vehicle via control instructions and information received from sensors].
Note: the recitation for allowing the received second sensor inputs to match second map data to produce a second matching score group having second matching scores calculated with respect to position candidates in a position candidate group of the ego vehicle reflects the intended use/purpose of an operation and does not positively limit the apparatus.
an operation [at least see FIG. 1 (112); 4:16-22 that discloses a computer system that can control an vehicle via control instructions and information received from sensors].
Note: the recitation for checking consistency between the first matching score group and the second matching score group reflects the intended use/purpose of an operation and does not positively limit the apparatus.
an operation [at least see FIG. 1 (112); 4:16-22 that discloses a computer system that can control an vehicle via control instructions and information received from sensors].
Note: the recitation for estimating any one of the position candidates in the position candidate group of the ego vehicle as the position of the ego vehicle according to the consistency checking result reflects the intended use/purpose of an operation and does not positively limit the apparatus.
Tisdale does not specifically disclose a network interface.
However, Yang teaches this limitation [at least see Yang ¶ 37 that teaches the interactions between the vehicle computing systems and the HD map system are typically performed via a network, for example, via the Internet.]; 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for correcting the estimated heading of an autonomous vehicle using a map as disclosed in Tisdale by adding a network as taught by Yang in order to off load the data storage to a server where it can be readily accessed by the vehicle and shared easily with other vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P MAHNE/Primary Examiner, Art Unit 3668